DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-9, 11-17 and 19-27 is appropriate. The close prior arts cited in the previously Office Action after having all the claimed limitations failed to teach that the mode comprises a service mode, and wherein when the hearing device is in the service mode, the processing unit is configured to generate a session identifier as claimed in claim 1. Regarding claim 11, it recited similar limitations as claim 1, and when the hearing device is in the mode, the processing unit is configured to receive data via the interface, wherein the processing unit is configured to process the received data, and wherein the hearing device is configured to store hearing device data in a part of the memory. Regarding claim 14, it recited a method performed by a hearing device having a processing unit configured to processed the communication to perform an authentication; and placing the hearing device into a mode if the authentication is successful; receiving data via the interface; processing the received data; and storing hearing device data in a part of the memory. Therefore, the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 11 and 14 are allowed. 
Claims 2-9, 12 and 13 are allowed for their dependency from independent claim 1.
Claims 19-27 are allowed for their dependency from independent claim 11.
Claims 15-17 are allowed for their dependency from independent claim 14.
Conclusion
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653